Name: Commission Regulation (EEC) No 731/87 of 13 March 1987 amending Regulation (EEC) No 404/87 on a special intervention measure for maize in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 71 / 18 Official Journal of the European Communities 14. 3 . 87 COMMISSION REGULATION (EEC) No 731/87 of 13 March 1987 amending Regulation (EEC) No 404/87 on a special intervention measure (or maize in France Article 16 of Regulation (EEC) No 2727/75 and the provi ­ sions adopted for the application of that Article shall apply mutatis mutandis to the said refund.' 2. In Article 3 the fifth dash is deleted. 3 . Article 6 (3) is hereby replaced by the following : '3 . A refund awarded shall not be paid unless the maize exported is of at least intervention quality as defined in Article 2 (2) of Regulation (EEC) No 1 569/77. The competent agency shall have an analysis made, by an approved body or company, of the landed goods and shall hold at the Commission's disposal an additional sample from each consignment taken and sealed in the presence of the tenderer or his represen ­ tative. Sampling and analysis costs shall be met by the tenderer.' 4. Annex II is deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 404/87 (3) provides for an intervention measure for maize in France in the form of an invitation to tender for the export refund ; whereas given the present situation the measure has to be extended to the entire French market rather than to be limited to the south-west region ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 404/87 is hereby amended as follows : 1 . Article 1 ( 1 ) is hereby replaced by the following : * 1 . A special intervention measure in the form of an export refund shall be applied in respect of 500 000 tonnes of maize exported from France . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5. 1986, p. 29 . 0 OJ No L 41 , 11 . 2. 1987, p. 20 .